818 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony RAMSEUR, Plaintiff--Appellant,v.DEPARTMENT OF the NAVY, Defendant--Appellee.
No. 86-1139.
United States Court of Appeals,Fourth Circuit.
Submitted Feb. 25, 1987.Decided April 29, 1987.

Before CHAPMAN, WILKINSON, and WILKINS, Circuit Judges.
(Anthony Ramseur, appellant pro se.
Michael Anson Rhine, Office of the United States Attorney, for appellee.)
PER CURIAM:


1
Anthony Ramseur brought this action pro se, alleging that his demotion from Preservation Service Foreman to Rigger Helper at the Norfolk Naval Shipyard was based on race discrimination, and was in retaliation for his involvement in an undercover investigation conducted by the Naval Investigative Service.  The matter came on for trial in the district court.  At the conclusion of the proceedings, judgment was entered for the Department of the Navy, and the action was dismissed.


2
We affirm the judgment of the district court because we find no reversible error.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.